Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 1 of 20 PageID #: 124



                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             BEAUMONT DIVISION

MICHAEL CLEM, in his capacity as the       §
Personal Representative of the Estate of   §
KENNETH RAY THORNHILL, deceased,           §
and AMANDA LUNDEBERG, as next friend       §
of K.R.T. and C.L.T., both minors          §
                                           §
V.                                         §   CIVIL ACTION NO. 1:17-cv-00522
                                           §
LIBERTY COUNTY, TEXAS                      §




                 PLAINTIFFS’ SECOND AMENDED COMPLAINT
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 2 of 20 PageID #: 125



                                             TABLE OF CONTENTS
Table of Contents .............................................................................................................................2

Nature of the Case ...........................................................................................................................3

Parties ..............................................................................................................................................3

Jurisdiction .......................................................................................................................................4

Venue ...............................................................................................................................................4

Conditions Precedent .......................................................................................................................4

Factual Background .........................................................................................................................4

           A.          Events of December 15, 2015 ..................................................................................4

           B.          The Subsequent Investigation ..................................................................................6

Causes of Action ..............................................................................................................................7

           A.          Claims Under 42 U.S.C. § 1983 and Fourteenth Amendments to the
                       U.S. Constitution......................................................................................................7

                       i.         Unconstitutional Conditions of Confinement ..............................................9

                       ii.        Episodic Acts or Omissions .......................................................................11

           B.          Eighth Amendment Claims, in the Alternative ......................................................13

           C.          Monell Liability .....................................................................................................15

Survivorship & Wrongful Death Action ........................................................................................16

Damages .........................................................................................................................................17

Attorney’s Fees and Costs .............................................................................................................18

Relief Requested ............................................................................................................................18

Jury Demand ..................................................................................................................................18

Prayer .............................................................................................................................................18




                                                                          2
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 3 of 20 PageID #: 126



TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COMES NOW, MICHAEL CLEM, in his capacity as the personal representative of The

Estate of KENNETH RAY THORNHILL, deceased, and AMANDA LUNDEBERG, as next

friend of K.R.T. and C.L.T., both minors, (“Plaintiffs”), complaining of LIBERTY COUNTY,

TEXAS (“Liberty County” or “the County”) and for cause of action would respectfully show

unto this Honorable Court as follows:

                                 I.     NATURE OF THE CASE

1.     This is a civil action arising under the United States Constitution, particularly under the

provisions of the Due Process Clause and the Fourteenth and, in the alternative, the Eight

Amendments to the Constitution of the United States, and under federal law, particularly the

Civil Rights Act, Title 42 of the United States Code, Section 1983, seeking damages against

Defendant for committing acts, under color of law, with the intent and for the purpose of

depriving KENNETH RAY THORNHILL and Plaintiffs of rights secured under the Constitution

and laws of the United States.

                                        II.    PARTIES

2.     Decedent, KENNETH RAY THORNHILL, (“Kenneth”), was, at the time of the incident

made the basis of this action, an individual in the custody of the Liberty County Sheriff’s

Department at the Liberty County Courthouse in Liberty County, Texas.

3.     Plaintiff, MICHAEL CLEM, is a citizen of the United States currently residing is Harris

County, Texas.     MICHAEL CLEM is the personal representative of KENNETH RAY

THORNHILL, deceased.

4.     Plaintiff, AMANDA LUNDEBERG, as next friend of K.R.T. and C.L.T., both minors, is

a citizen of the United States currently residing in San Jacinto County, Texas. K.R.T. and C.L.T.




                                                3
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 4 of 20 PageID #: 127



are the surviving sons of KENNETH RAY THORNHILL, Decedent. Plaintiff Lundeberg, as

next friend of K.R.T. and C.L.T., brings this suit for the benefit of all wrongful death

beneficiaries, including T.M., a minor. Plaintiff Lundeberg is the mother of K.R.T. and C.L.T..

T.M. is Decedent’s daughter from a prior relationship. On information and belief, T.M.’s

maternal grandmother is her legal guardian.1

5.      Defendant, LIBERTY COUNTY, TEXAS is a governmental entity located within the

State of Texas. Defendant has appeared and filed an answer in this case.

                                           III.     JURISDICTION

6.      This action is brought pursuant to 42 U.S.C. §§ 1983 and the Fourteenth and, in the

alternative, the Eight Amendments to the United States Constitution. The Court has jurisdiction

of this action under 28 U.S.C. §§ 1331 and 1343.

                                                  IV.    VENUE

7.      Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because the acts, events or

omissions giving rise to this claim occurred in Liberty County, Texas, which falls within the

United District Court for the Eastern District of Texas, Beaumont Division.

                                 V.       CONDITIONS PRECENDENT

8.      All conditions precedent have been performed or have occurred.

                                   VI.      FACTUAL BACKGROUND

A.      The Events of December 15, 2015

9.      On the morning of December 15, 2015, a jury found Kenneth guilty of Possession of a

Controlled Substance (Penalty Group 1) with Intent to Distribute in an amount greater than four

1
  As articulated in the Parties’ Joint Motion for Leave to Amend Plaintiffs’ First Amended Complaint [Doc. No. 15],
which is incorporated herein by reference, the Parties request that the Court issue an order notifying T.M.’s legal
guardian that this suit has been filed and given her an appropriate time to appear. In the event T.M.’s guardian does
not timely appear; the Parties will file a motion requesting an attorney ad litem be appointed to represent T.M.’s
interests.


                                                         4
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 5 of 20 PageID #: 128



grams and less than 200 grams, in the 75th Judicial District Court, Liberty County, Texas.

10.     This offense is a second-degree felony and carries a potential range of punishment

between two and 20 years imprisonment. See TEX. HEALTH & SAFETY CODE § 481.115; TEX.

PENAL CODE § 12.33.

11.     After the jury found him guilty of the offense, the judge took a recess for lunch and

announced that sentencing would begin that afternoon.

12.     Kenneth was then taken into custody, pending sentencing, by the court’s baliff, Deputy

John Davis (“Deputy Davis”), and the head of courthouse security, Deputy Kim Rodden

(“Deputy Rodden”).

13.     Prior to this, Kenneth had been out on bond prior to and during the trial.

14.     Deputy Davis and Deputy Rodden are licensed peace officers in the State of Texas and, at

the time, were employed by Liberty County, specifically the Liberty County Sherriff’s

Department, as deputy sheriffs. In 2015, the Liberty County Sherrif’s Department held Deputy

Davis’ and Deputy Rodden’s commissions.

15.     After taking Kenneth into custody, Deputy Davis took Kenneth to a “holding cell” in the

Liberty County Courthouse around 11:50 a.m. Exhibit “A” (Incident Report submitted to the

Texas Commission on Jail Standards by Don Neyland).

16.     The cell is located on the 3rd floor of the Liberty County Courthouse. The cell was

located at the end of a long hallway and is completely isolated from the rest of the courthouse

and other personnel.2

17.     Deputy Davis and Deputy Rodden placed Kenneth into the holding cell and left to go get

lunch. They left Kenneth alone and completely isolated in the holding cell with nothing to think


2
  The 3rd floor of the Liberty County Courthouse has been remodeled and reconfigured since the events giving rise to
this case.


                                                         5
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 6 of 20 PageID #: 129



about except the lengthy prison sentence he was facing.

18.    Prior to the facts giving rise to this suit, it was the policy and/or common practice for

individuals in custody or taken into custody to be placed in the isolated holding cell and left

alone during breaks. Further, on information and belief, Liberty County was notified by its

insurance carrier not to use the holding cell.

19.    Around 1:00 p.m., Deputy Rodden went back to the holding cell to get Kenneth. See id.

20.    Deputy Rodden found Kenneth hanging by his shirt in the cell—one end of the shirt was

tied to the top of the cell and the other was around Kenneth’s neck. See id.

21.    Deputy Rodden tried to lift Kenneth up. Eventually, Deputy Rodden and others got

Kenneth down but it was too late and Kenneth was declared deceased shortly thereafter. The

cause of death was determined to be suicide. See id.

22.    Later that afternoon, the Liberty County District Attorney’s Office dismissed the charges

against Kenneth and no conviction was recorded.

B.     The Subsequent Investigation

23.    Shortly after Kenneth’s death, the Texas Commission on Jail Standards (“TCJS”) issued

a report on December 17, 2015.         Exhibit “B” (Texas Commission on Jail Standards—Jail

Inspection Report).

24.    TCJS found that the use of the holding cell violated safe jail standards in three ways. Id.

25.    First, TCJS found that “[t]he county failed to disclose the existence of courthouse cells

and no letter of occupancy had been issued for use of the jail commission.” Id. Thus, Deputy

Davis and Deputy Rodden placed Kenneth into a cell that was not certified to be used by or even

disclosed to TCJS, a clear violation of TCJS’s standards. See id.

26.    Second, TCJS concluded that “[i]nformation provided to the commission staff revealed




                                                 6
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 7 of 20 PageID #: 130



the courthouse holding cells were not equipped with intercom devises to provide two way

communication.” Id.

27.     Third, TCJS found that “[d]ocumentation was not being maintained to insure 30 minute

face to face visual checks on inmates in the courthouse holding cells were being conducted as

required by the minimum jail standards.” Id. In other words, TCJS found that Liberty County

was not doing proper 30 minute visual checks on persons placed in the cell, which is the bare

minimum required by TCJS. See id. Indeed, Kenneth was left in the holding cell alone for at

least an hour.

28.     Further, Defendant’s conduct is a direct violation of Title 37, Chapter 275, Rule 275.7 of

the Texas Administrative Code, entitled “Supervision Outside the Security Perimeter—Court

Holding Cells.” 3 Specifically, the law provides that “[t]he sheriff/operator shall have an

established procedure for documented, face-to-face observation of all inmates no less than once

every 30 minutes.” 37 Tex. Admin. Code § 275.7 (2018). Further, “[w]here required, there shall

be two-way voice communication capability between inmates and jailers, licensed peace officers,

or bailiffs at all times.” Id.

                                       VII. CAUSES OF ACTION

29.     Plaintiffs hereby adopt, incorporate, restate and re-allege paragraphs 1 through 28,

inclusive, with regard to all causes of action.

A.      Claims Under 42 U.S.C. §1983 and Fourteenth Amendment to the U.S. Constitution

30.     Defendant Liberty County, acting under color of law and acting pursuant to the customs

and policies of Liberty County deprived Kenneth of rights and privileges secured to him by the

Due Process Clause and the Fourteenth Amendment to the United States Constitution and by

3
 The current version of Title 37, Section 275.7 of the Texas Administrative Code went into effect January 1, 2014.
See 2013 TX REG TEXT 339462. Accordingly, the law had been in effect for almost 2 years prior to Kenneth
being placed in the holding cell in the Liberty County Courthouse.


                                                        7
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 8 of 20 PageID #: 131



other laws of the United States. Defendant failed to provide for Kenneth’s basic needs by failing

to provide safe and proper confinement and not providing for his medical needs, in violation of

42 U.S.C. § 1983 and related provisions of federal law, and in violation of the cited

constitutional provisions.

31.    Deputy Davis was employed by Liberty County and was acting within the scope of his

employment and under color of statutes, ordinances, rules and regulations, customs, and usage of

Liberty County. At the time of the incident, Deputy Davis assumed his role as a Deputy Sherriff

and bailiff for Liberty County.

32.    Deputy Rodden was employed by Liberty County and was acting within the scope of her

employment and under color of statutes, ordinances, rules and regulations, customs, and usage of

Liberty County. At the time of the incident, Deputy Rodden assumed her role as a Deputy

Sherriff and head of courthouse security for Liberty County.

33.    Because the charges were dismissed on December 15, 2015, no conviction was recorded,

and no sentence was imposed. Therefore, Kenneth was still a considered a pre-trial detainee.

See Graham v. Connor, 490 U.S. 386, 392-93 & n. 6 (1989); Bell v. Wolfish, 441 U.S. 520, 535-

36 (1979); Duvall v. Dallas Cty., 631 F.3d 203, 206-07 (5th Cir. 2011); Hubbard v. Taylor, 399

F.3d 150, 166 (3d Cir. 2005) (citing Graham, 490 U.S. at 392-93 & n. 6) (“The Eight

Amendment’s Cruel and Unusual Punishments Clause does not apply until ‘after sentence and

conviction’”); accord Edwards v. Northampton Cty., 663 F. App’x 132, 134 (3d Cir. 2016).

Accordingly, Plaintiffs assert a claim under the Fourteenth Amendment and the Due Process

Clause concerning Kenneth’s conditions of confinement.

34.    Kenneth had a right, secured by the Fourteenth Amendment and the Due Process Clause,

to be secure in his basic human needs, including medical care and safety, free from conditions of




                                               8
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 9 of 20 PageID #: 132



confinement that were not reasonably related to a legitimate governmental objective, the right to

be free from indifference to his medical and mental health needs, the right to be free from any

punishment before conviction and sentencing, and/or to be free from having his life taken while

in confinement without due process of the law.

         i.       Unconstitutional Conditions of Confinement

35.      Plaintiffs assert that Defendant Liberty County, through its policies, practices, customs,

or procedures, violated Kenneth’s substantive and procedural due process rights under the Fourth

Amendment as a detainee by confining Kenneth in a dangerous and inhumane manner at the

Liberty County Courthouse and imposing unconstitutional conditions of confinement, which

deprived him of his basic human needs for safety, security, and medical care. Liberty County’s

policies, practices, and customs, includes acts by Liberty County Sheriff, Bobby Rader (“Sheriff

Rader”), who is a policymaker for Liberty County. 4 These violations ultimately led to Kenneth’s

death.

36.      Defendant Liberty County implemented its policies, customs and practices with

deliberate, callous and conscious indifference to the constitutional rights of Kenneth and other

detainees.

37.      In order to state a due process claim against Liberty County based upon Kenneth’s

conditions of confinement, Plaintiffs must demonstrate that:

         a.       A rule or restriction; the existence of an identifiable intended condition or
                  practice; or that a jail official’s acts or omissions were sufficiently
                  extended or pervasive;

         b.       That the rule, restriction, condition, practice or the jail official’s act or
                  omission was not reasonably related to a legitimate governmental
                  objective; and

4
  Gelin v. Hous. Auth. of New Orleans, 456 F.3d 525, 527 (5th Cir. 2006) (“It is well-established, however, that a
single decision by an official can be grounds for section 1983 liability where the decision was rendered by an
individual with ‘final policy making authority.’”) (citing Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737 (1989)).


                                                          9
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 10 of 20 PageID #: 133




         c.       That the rule, restriction, condition, practice or the jail official’s act or
                  omission in a violation of Kenneth’s constitutional rights.5

38.      Plaintiffs plead that the deprival of Kenneth’s due process rights was a result of the

conditions of his confinement.              Therefore, Plaintiffs are not required to show deliberate

indifference on the part of Liberty County or its employees because the intent exists in the form

of the condition, practice, rule, or restriction itself.6

39.      Facts supporting each of the elements of a § 1983 claim listed above are found in the

“Factual Background” applicable to all claims, but may be summarized as follows:

         a.       A policy, custom, or practice of placing persons in custody or taken into custody
                  into the holding cell at the Liberty County Courthouse, which was isolated, not
                  approved for use by the TCJS, and had no TCJS certificate of occupancy, a fact of
                  which the Sheriff was aware;

         b.       A policy, custom, or practice of not providing persons placed in the holding cell
                  with access to a two-way communication device in violation of TCJS standards of
                  which the Sheriff was aware;

         c.       A policy, custom, or practice of failing to properly monitor persons placed in the
                  holding and to ensure that they were checked on every 30 minutes as required by
                  TCJS’s minimum standards and that such checks were properly documented in
                  written form, a fact of which the Sheriff was aware;

         d.       A failure to adopt and implement an established procedure for documented, face-
                  to-face observation of all persons placed in holding cell no less than every thirty
                  minutes, as required by Title 37, Chapter 275, Rule 275.7 of the Texas
                  Administration Code, a law of which the Sheriff was or should have been aware;
                  and

         e.       Failure to properly train, hire, control, and supervise employees, specifically the
                  failure to train Sherriff’s deputies responsible for the handling of persons in
                  custody, to assess and screen for suicide risks.

40.      Moreover, Sheriff Rader, a policymaker for Liberty County, was responsible for

5
  Duvall v. Dallas Cty., 631 F.3d 203, 207 (5th Cir. 2011) (citing Hare v. City of Corinth, 74 F.3d 633, 654 (5th Cir.
1996) (en banc)).
6
  Id. (“In cases . . . that are grounded in unconstitutional conditions of confinement, the plaintiff need only show
that such a condition, which is alleged to be the cause of a constitutional violation, has no reasonable relationship to
a legitimate governmental interest.”).


                                                          10
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 11 of 20 PageID #: 134



establishing a procedure for documented, face-to-face observation of all persons placed in the

holding cells in the Liberty County Courthouse. 37 TEX. ADMIN. CODE § 275.7. As previously

stated, this law became effective January 1, 2014. Sheriff Rader had actual or constructive

knowledge of this law and failed to implement the required procedures. Further, Sheriff Rader

had actual or constructive knowledge that the holding cells in the Liberty County Courthouse did

not have a valid TCJS certificate of occupancy.

41.    These actions by Liberty County subjected Kenneth to confinement under

constitutionally inadequately conditions such as:

       a.       Confinement conditions that are not in compliance with minimum jail standards
                to ensure his safety, security, and access to medical care;

       b.       Confinement conditions that are in violation of Texas law regarding the use of
                court holding cells; and

       c.       Confinement conditions that failed to ensure that persons in custody are properly
                monitored and have access to emergency services.

42.    Kenneth had rights under the Fourteenth Amendment and the Due Process Clause to be

secure in his basic human needs, including safety, security, and medical care; the right to be free

from conditions of confinement that were not reasonably related to a legitimate governmental

objective; the right to be free from any punishment prior to conviction and sentencing; and the

right to be free from having his life taken while in confinement without due process of the law.

43.    As previously noted the existence of a condition, practice, rule, or restriction, satisfies

any intent requirement.

       ii.     Episodic Acts or Omissions

44.    In the alternative, while Plaintiffs contend that this is a conditions-of-confinement case,

in the event the Court considers this to be an episodic act or omissions case in whole or in part,

the acts of Deputies Davis and Rodden and Liberty County were sufficiently extended or



                                                  11
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 12 of 20 PageID #: 135



pervasive to amount to deliberate indifference.7

45.     The elements of an episodic-act-or-omissions claim under the Fourteenth Amendment

are:

        a.       The plaintiff was exposed to a substantial risk of harm;

        b.       The defendant displayed deliberate indifference to the risk; and

        c.       The deliberate indifference harmed the plaintiff.8

46.     Based upon their prior experience, Deputies Davis and Rodden, who had both been with

the Liberty County Sherriff’s Office since 2001, were subjectively aware that the holding cell

was isolated and lacked two-way communications. Further, they were subjectively aware that

Kenneth had just been found guilty of a serious offense and was likely facing at lengthy prison

sentence. By placing him into the holding, in accordance with the policy, custom, and/or

practice, the Deputies’ conduct exposed Kenneth to a substantial risk of serious harm.

47.     In short, Deputies Davis and Rodden chose to put Kenneth in the holding cell and to

leave him alone for over an hour, knowing that Kenneth had just been found guilty of a serious

offense and was likely looking at lengthy prison sentence. Further, the Deputies failed to check

on him every 30 minutes as required under minimum jail standards, which was known to the

deputies. Thus, Deputies Davis and Rodden had subjective knowledge of a substantial risk of

serious harm to Kenneth, but responded with deliberate indifference.9

48.     For years prior to this incident, bailiffs, courthouse security, and/or deputy sheriffs

routinely placed persons into the holding cell in the Liberty County Courthouse. Thus, it was a

policy, practice, and/or custom of Liberty County to place persons into the isolated holding cell

7
  Olabisiomotosho v. City of Houston, 185 F.3d 521, 526 (5th Cir. 1999); see Shepherd v. Dallas Cty., 591 F.3d 445,
453 n.1 (5th Cir 2009) (noting that a plaintiff can plead both that a condition of confinement claim and an episodic-
acts-or-omissions claim).
8
  Olabisiomotosho, 185 F.3d at 526.
9
  Id.


                                                        12
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 13 of 20 PageID #: 136



that was not certified for occupancy by TCJS, lacked two-way communication equipment, and

lacked proper monitoring and monitoring procedures. Further, as noted above, it is believed that

the insurance policy for the County specifically included warnings not use the holding cell.

Therefore, in the event this is an episodic act or omission case, Liberty County is still liable for

the conduct of Deputies Davis and Rodden because their acts resulted from Liberty County’s

policies and customs that were adopted or maintained with objective indifference to the rights of

Kenneth and others.10

49.        As previously stated, Sheriff Rader, a policymaker for Liberty County, was responsible

for establishing a procedure for documented, face-to-face observation of all persons placed in the

holding cells in the Liberty County Courthouse. 37 Tex. Admin. Code § 275.7. This law

became effective January 1, 2014. Sheriff Rader had actual or constructive knowledge of this

law and failed to implement the required procedures. Further, Sheriff Rader had actual or

constructive knowledge that the holding cells in the Liberty County Courthouse did not have a

valid TCJS certificate of occupancy. Accordingly, Sheriff Rader’s failure to comply with the

law amounts to deliberate indifference by the County.

50.        The deliberate indifference of Liberty County harmed Kenneth and led to him being able

to take his own life.

B.         Eight Amendment Claims, in the Alternative

51.        In the event that the Court finds that Kenneth was a convicted person, Plaintiff’s plead, in

the alternative, that Defendant Liberty County violated his rights under the Eight Amendment.

52.        The elements of an Eight Amendment claim are:

           a.        The plaintiff was exposed to a substantial risk of harm;

           b.        The defendant displayed deliberate indifference to the risk; and
10
     Id. (citing Hare, 74 F.3d at 649 n.14).


                                                      13
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 14 of 20 PageID #: 137



        c.       The deliberate indifference harmed the plaintiff.11

53.     The Eighth Amendment’s prohibition of “cruel and unusual punishment” imposes a duty

on prison officials to “provide humane conditions of confinement.”12 Liberty County officials

are imposed the duty to ensure that persons received adequate food, clothing, shelter, and

medical care, and must take reasonable measures to guarantee the safety of prisoners.

54.     As stated previously, Liberty County failed to provide humane conditions of confinement

for Kenneth by placing him in an isolated cell alone for over an hour with no source for two-way

commination and not conducting visual checks every 30 minutes, which also lacked a valid

TCJS certificate of occupancy.

55.     These conditions “posed a substantial risk of harm” to Kenneth or anyone else who was

placed in the holding cell at the Liberty County Courthouse.13

56.     Deputies Davis and Rodden acted with deliberate indifference to the health and safety of

Kenneth by placing him into an isolated cell, alone, for over an hour after he had just been found

guilty of a serious offense and was anticipating a lengthy prison sentence. Further, by December

2015, the Liberty County, through its policymakers, knew the risks of placing persons in the

holding cell but choose to continue to do so.

57.     As previously stated, Sheriff Rader, a policymaker for Liberty County, was responsible

for establishing a procedure for documented, face-to-face observation of all persons placed in the

holding cells in the Liberty County Courthouse. 37 Tex. Admin. Code § 275.7. This law

became effective January 1, 2014. Sheriff Rader had actual or constructive knowledge of this

law and failed to implement the required procedures. Further, Sheriff Rader had actual or

11
   Olabisiomotosho, 185 F.3d at 526.
12
   Hinojosa v. Livingston, 807 F.3d 657, 664-65 (5th Cir. 2015); Victoria W. v. Larpenter, 369 F.3d 475 (5th Cir.
2004) (noting that the Eight Amendment encompasses “broad and idealistic concepts of dignity, civilized standards,
humanity, and decency”).
13
   Hinojosa, 707 F.3d at 664-65 (citing Farmer v. Brennan, 515 U.S. 824, 834 (1994).


                                                       14
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 15 of 20 PageID #: 138



constructive knowledge that the holding cells in the Liberty County Courthouse did not have a

valid TCJS certificate of occupancy. Accordingly, Sheriff Rader’s failure to comply with the

law amounts to deliberate indifference by the County.54.               These conditions of confinement

violated Kenneth’s Eight Amendment rights to be free from “cruel and unusual punishment” and

were a direct and proximate cause of his death.

C.      Monell Liability14

58.     Liberty County is liable based on its policies, customs, and/or practices.

59.     The elements of a § 1983 (Monell) claim against a municipality are:

        a.       An official policy or custom existed;

        b.       A policymaker for the County knew or should have known about the
                 policy or custom;

        c.       The policymaker was deliberately indifference; and

        d.       The policy or custom was the moving force leading to the constitutional
                 violation.

60.     Liberty County had a policy, custom, and/or practice of using the holding cell in the

Liberty County Courthouse despite the fact that it was not approved by TCJS, had no TCJS

certificate of occupancy, lacked two-way communication equipment, and was not being

monitored to ensure that face to face visual checks were occurring at least every 30 minutes.

61.     As previously stated, for years prior to this incident, bailiffs, courthouse security, and/or

deputy sheriffs routinely placed persons into the holding cell in the Liberty County Courthouse.

62.     Liberty County and its policymakers knew or should have known of these

unconstitutional policies, practices, customs, and procedures, which were occurring in the

Liberty County Courthouse. Further, Sheriff Rader, as the chief law enforcement officer for the

14
  Plaintiffs have pleaded facts to support their claims against Liberty County as part of their Fourteenth and Eight
Amendment claims. Nevertheless, in an abundance of caution, Plaintiffs will restate the elements of their Monell
claim against Liberty and also incorporate all previously plead facts and claims listed above.


                                                        15
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 16 of 20 PageID #: 139



County, the official responsible for housing prisoners in the County, and a policymaker for the

County, undoubtedly knew or should have known that the holding cell had not been identified to

the TCJS, did not have a certificate of occupancy, did not have two-way communication

equipment, and no documentation existed showing 30 minute monitoring was occurring.

Further, Sheriff Rader failed to comply with Texas law concerning the use of court holding cells,

specifically the relevant TCJS rules and regulations, including Title 37, Chapter 257, Rule 275.7

of the Texas Administrative Code.

63.        Liberty County was deliberately indifference by maintaining a policy, custom, or practice

that allowed the holding cells, which were not in compliance with TCJS standards to be used.

These policies, customs, or practices concerning conditions of confinement, specifically the

continued use of the holding cell, create a presumed intent in the form of the condition or

practice itself.15 Further, Liberty County policymakers continued to allow the use holding cell

while knowing it was unsafe to do so.

64.        As previously stated, Kenneth’s constitutional rights under the Fourteenth Amendment

or, alternatively, under the Eight Amendment, were violated and Liberty County’s

unconstitutional policies, practices, customs, and procedures, were the moving force behind

those violations.

                    VIII. SURVIVORSHIP AND WRONGFUL DEATH ACTION

65.        Plaintiffs hereby adopt, incorporate, restate and re-allege paragraphs 1 through 64,

inclusive, with regard to all causes of action.

66.        Michael Clem is the personal representative of the Estate of Kenneth Ray Thornhill,

deceased, and is entitled to bring a survivor’s claim. See 42 U.S.C. § 1988; TEX. CIV. PRAC. &

REM. CODE § 71.021.
15
     Duvall, 631 F.3d at 207.


                                                  16
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 17 of 20 PageID #: 140



67.     K.R.T. and C.L.T. are the surviving minor sons of Kenneth Ray Thornhill. They are

entitled to assert wrongful death claims, through their next friend, Amanda Lundeberg. See 42

U.S.C. § 1988; TEX. CIV. PRAC. & REM. CODE § 71.004.16

68.     T.M. is purportedly a surviving minor daughter of Kenneth Ray Thornhill.

69.     Amanda Luneberg, as next of friend of K.R.T and C.L.T., brings a claim on behalf of all

wrongful death beneficiaries, including K.R.T., C.L.T., and T.M.. Although Plaintiff Lundeberg

is bringing a claim on behalf of all wrongful death beneficiaries of Kenneth Ray Thornhill, she is

not T.M.’s next of friend. On information and belief, T.M.’s maternal grandmother is her legal

guardian. Thus, the single action requirement of the Texas wrongful death statute is satisfied.17

                                               IX. DAMAGES

70.     Plaintiffs hereby adopt, incorporate, restate and re-allege paragraphs 1 through 67,

inclusive, with regard to all causes of action.

71.     As a result of Defendant’s constitutional violations, Plaintiffs have suffered serious and

substantial damages and injuries, for which they request the award of the following categories of

damages,

        Wrongful Death Claims by Amanda Lundeberg, next friend of K.R.T. and C.L.T., minors
        and surviving sons of Kenneth Ray Thornhill, deceased, and on behalf of all wrongful
        death beneficiaries:

        a.       Mental anguish, including emotional pain and distress, torment and suffering that
                 Plaintiffs have separately experienced due to the death of their father;

        b.       The pecuniary loss of care, maintenance, support, services, advise, counsel and

16
   See Aguillard v. McGowen, 207 F.3d 226, 231 (5th Cir. 2000) (stating that “[p]ursuant to 42 U.S.C. § 1988, we
must look to the state wrongful death statute to determine who has standing to bring a wrongful death claim under §
1983”).
17
   Under the single action rule applicable to the Texas wrongful death statute, “all persons entitled to recover
under the statute must be a party to the same suit or the pleading must aver that the action is brought for the
benefit of all of those entitled to recover.” Estate of Alex through Coker v. T-Mobile US, Inc., 313 F. Supp. 3d
723, 733 (N.D. Tex. 2018); see Avila v. St. Lukes Lutheran Hosp., 948 S.W.2d 841, 850 (Tex. App.—San Antonio
1997, pet. denied).


                                                        17
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 18 of 20 PageID #: 141



               reasonable contributions of pecuniary value that Plaintiffs have sustained and lost
               in reasonable probability due to the death of their father;

       c.      The loss of society and companionship representing the positive benefits flowing
               from the love, comfort, companionship and society that Plaintiffs have sustained
               in reasonable probability due to the death of their father;

       Survivorship Claims by Michael Clem, in his capacity as personal representative of the
       Estate of Kenneth Ray Thornhill, deceased:

       d.      Physical Pain and suffering endured by Kenneth Ray Thornhill throughout his
               confinement and leading up to his impending death recoverable by the estate;

       e.      Mental anguish, including emotional pain and distress, torment, and suffering that
               Kenneth Ray Thornhill endured during his confinement leading up to his death
               recoverable by the estate;

       f.      Burial expenses incurred by Kenneth Ray Thornhill’s estate resulting from his
               death; and

       g.      These damages should be separately assessed by the jury with regard to each
               individual Plaintiff. A fair and impartial jury should listen to the evidence and
               award an amount for each element of damages that is just and fair based on the
               evidence.

                             X. ATTORNEY’S FEES AND COSTS

72.    Plaintiffs hereby adopt, incorporate, restate and re-allege paragraphs 1 through 69,

inclusive, with regard to all causes of action.

73.    Plaintiffs are entitled to an award of attorney’s fees and costs under its 42 U.S.C. § 1983

pleadings. See 42 U.S.C. § 1988.

                                   XI. RELIEF REQUESTED

74.    The preceding factual statements and allegations are incorporated by reference.

75.    For these reasons, Plaintiffs pray for judgment against Defendant for the following:

       a.      Actual damages;

       b.      Pre-judgment and post-judgment interest;

       c.      Attorney’s fees and expenses;




                                                  18
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 19 of 20 PageID #: 142



        d.     Costs of Court;

        e.     Permanent injunctive relief; and

        f.     Such other and further relief as the Court deems just and equitable.

                                     XII. JURY DEMAND

76.     Plaintiffs respectfully demand trial by jury and has tendered the appropriate fee for the

same.

                                          XII. PRAYER

        WHEREFORE, Plaintiffs respectfully request Defendant to be cited to appear and answer

herein, and that upon final trial hereof, the Court award the relief against Defendant.

        Plaintiffs further respectfully request that they be afforded all due expediency within the

discretion of this Honorable Court to facilitate the preservation of evidence, to demonstrate that

such unconscionable conduct will not be tolerated in a civilized society, and to ensure that justice

may be served.

                                                       Respectfully submitted,

                                                       THE BERNSEN LAW FIRM


                                                       __________________________________
                                                       David E. Bernsen 
                                                       Texas Bar No. 02217500
                                                       dbernsen@bernsenlaw.com
                                                       Christine L. Stetson 
                                                       Texas Bar No. 00785047
                                                       cstetson@bernsenlaw.com
                                                       420 N. MLK, Jr. Pkwy
                                                       Beaumont, Texas 77701
                                                       409/212-9994 – Telephone
                                                       409/212-9411 – Facsimile

                                                       ATTORNEYS FOR PLAINTIFFS




                                                  19
Case 1:17-cv-00522-MAC Document 19 Filed 01/10/19 Page 20 of 20 PageID #: 143



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on the
following counsel by mail, electronically and/or via facsimile on the 10th day of January, 2019:

Charles S. Frigerio
Hector X. Saenz
Law Offices of Charles S. Frigerio
Riverview Towers
111 Soledad, Suite 840
San Antonio, Texas 78205.



                                                   ________________________________
                                                   Christine L. Stetson




                                              20
